Filed
Filed 10/04/19
      09/27/19   Case
                 Case 19-14101
                      19-14101   Doc
                                  Doc11
                                      3
Filed
Filed 10/04/19
      09/27/19   Case
                 Case 19-14101
                      19-14101   Doc
                                  Doc11
                                      3
Filed
Filed 10/04/19
      09/27/19   Case
                 Case 19-14101
                      19-14101   Doc
                                  Doc11
                                      3
Filed
Filed 10/04/19
      09/27/19   Case
                 Case 19-14101
                      19-14101   Doc
                                  Doc11
                                      3
Filed
Filed 10/04/19
      09/27/19   Case
                 Case 19-14101
                      19-14101   Doc
                                  Doc11
                                      3
Filed
Filed 10/04/19
      09/27/19   Case
                 Case 19-14101
                      19-14101   Doc
                                  Doc11
                                      3
